UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6954


CALVIN LYNDALE GADDY, a/k/a Calvin L. Gaddy,

                    Plaintiff - Appellant,

             v.

U.S. DISTRICT COURT COLUMBIA; S.C. ATTORNEY GENERAL’S OFFICE;
CLERK OF COURT JEFF HAMMOND; MRS. JACQUELYN D. AUSTIN; S.C.
STATE ATTORNEY GENERAL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Joseph F. Anderson, Jr.; Senior District Judge. (0:18-cv-01445-JFA)


Submitted: December 18, 2018                                Decided: December 21, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Lyndale Gaddy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Calvin Lyndale Gaddy appeals the district court’s order dismissing as frivolous his

complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971), and 42 U.S.C. § 1983 (2012). The district court referred

this case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).             The

magistrate judge recommended that relief be denied and advised Gaddy that failure to file

timely, specific objections to this recommendation could waive appellate review of a

district court order based upon the recommendation.

          The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985). Gaddy

has waived appellate review by failing to file specific objections after receiving proper

notice.

          Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                               2